Title: From John Adams to Boston Patriot, 4 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 4, 1809.
				
				ON the 20th of September, 1780, wrote to his excellency Joseph Reed, Esq. President, and the Supreme Executive Council of Pennsylvania, in answer to a letter
recommending Mr. Searle and his mission, that he might
depend upon every civility and assistance in my power,
consistent with the duties of the place I was in.Mr. Searle was sent by them to Europe, to borrow
money. Such was the distress of America for money,
that there were four agents then in Europe from several
states, all sent to borrow money, and all recommended
to me for assistance: Commodore Gillon, from South-Carolina, Mr. Mazzei, from Virginia, Mr. Searle,
from Pennsylvania, and Mr. Jonathan Loring Austin,
from Massachusetts. But as agent from the United States
for the same purpose, I wanted their assistance as much
as they mine. Neither United States nor separate States
had as yet much credit.September 23, 1780, wrote to Mr. Jennings at Brussels. “I find that my friend in Philadelphia re-printed
the letters on the spirit and resources of Great Britain, after which they were again printed in Boston and much
admired. A gentleman from Boston told me, he heard
there that they were written by one Mr. Jennings. I wish
his countrymen knew more than they do about that same
Mr. Jennings.I take a vast satisfaction in the general approbation of
the Massachusetts constitution: if the people are as wise
and honest in the choice of their rulers, as they have been
in framing a government, they will be happy, and I shall
die content with the prospect for my children, who, if
they cannot be well under such a form and such an administration, will not deserve to be at all.I wish the “Translation” might appear as soon as possible, because it may have some effects here. It certainly
will, for there are many persons here, attentive to such
things in English, whether in pamphlets or newspapers.
I wish it was published in a pamphlet, and I could get a dozen of them. I begin to be more fond of propagating
things in English, because the most attentive people to
our affairs read English, and I wish to increase the curiosity
after that language, and the number of the students in it.
You must know that I have undertaken to prophecy that
English will be the most respectable language in the
world, and the most universally read and spoken, in the
next century. American population will produce a greater number of persons who will speak English than any
other language: and these persons will have more general acquaintance and conversation with all nations than
any other people, which will naturally introduce their
language every where as the general medium of correspondence and conversation, among the learned of all nations, and among all travellers and strangers, as Latin was
in the last century, and as French has been in this. Let
us then encourage and advise every body to study English.I have written to Congress a serious request that they
would appoint an academy for correcting, improving, refining and ascertaining the English language. If congress
should do this, perhaps the British king and Parliament
may have the honor of copying their example. This I
should admire. I know not whether England will ever have
any more honor, excepting now and then, that of imitating the Americans.I am not altogether in jest. I perceive a general increasing inclination after English in France, Spain and
Holland, and it may extend throughout Europe. The
population and commerce of America will force their
language into more general use.”The "Translation" mentioned in this letter, was the
abridgment of Mr. Pownal’s memorial, which had been
translated into French at my request, by Mr. Adenet, and
printed by Mr. Luzac, under the title of Pensees Extraits,
&c. It was afterwards published in English, in London,
under the whimsical title of “A Translation into Common Sense and Plain English.”September 23d, wrote to Mr. Searle acknowledging the
receipt of the letters and dispatches brought by him from
Congress, and promising to do whatever might be in my
power to render his residence in Europe agreeable, and
to assist him in the purpose of his mission. That his relation of the state of affairs in our country, as it has been
repeated to me, was very pleasing and promised much
good; that I should obey the commands of Congress with
great pleasure, but with what success time only could discover.September 25, wrote to my correspondent in London.—“The people on your side the water seem determined to
revenge themselves, for the loss of their power on those
who have done all they could to preserve it.—I should
not say all they could.—They have never made an opposition upon any principle or system.—The man who condemns a minister in one breath for the American war,
and in the next for not doing more in it, and for not succeeding in it, will never make any great hand of it. One
who applauds the Americans for their resistance, and then
condemns the French for coming in aid of that resistance, and the Americans for accepting that aid, will never
make any great figure. An admiral who cannot serve
against America, and yet will serve against the French in
the American war, may well expect Keppell’s fate. Mankind are not well governed in this manner. If a man
would lead others to a good end, he must lay down his
principles and digest his plan. He should let others into
it, and obtain their approbation of it, and then pursue
it, through all its variety of fortune, and all its consequences.But what is this to us, who is in, or who out? The
nation will go to the end of its tether, as Governor Bernard did, let who will be in or out of Parliament. We
know the worst and are prepared. Let it come. The
weaker our enemies before they make peace, the safer
we shall be, and the longer the peace will last. As to the
friendship of Great Britain towards America, if they ever
had any, it is gone to all eternity. She can never forgive us the injuries she has done us. Send me a few copies
of the Memorial to the sovereigns of Europe, and a copy
of Dr. Price’s Population, &c.Sept. 24, wrote to Congress.—“Since the receipt
of the dispatches brought by Mr. Searle, I have been uninterruptedly employed in attempts to carry into execution, their designs.The first enquiry was, whether it was prudent to make
any communication of my business to the States General,
or to the Prince. Considering that my errand was simply an affair of credit, without any political authority, I
thought, upon consulting gentlemen of the most knowledge and best judgment, and most undoubted inclination
for a solid and lasting connection between the two republics, I found them of the same opinion, that it was best to
keep my designs secret as long as I could.I then enquired whether it would be proper to communicate any thing to the regency of Amsterdam, or any
other branch of this complicated government, and was
advised against it, and to proceed to endeavor to effect a
loan upon the simple foundation of private credit. I have
accordingly made all the enquiries possible for the best
and most unexceptionable house. To-morrow I expect an
answer to some propositions I made yesterday.This business must all be settled with so much secrecy
and caution, and I am under so many difficulties, not understanding the Dutch language, and the gentlemen I am
concerned with, not being much more expert in French
than I am, and not understanding English at all, that the
business goes on slower than I could wish. Commodore
Gillon, by his general acquaintance here and familiarity
with the language, which is his mother tongue, has been
as useful to me as he has been friendly.I never saw the national benefit of a fine language generally read and spoken, in so strong a light as since I have
been here.—The Dutch language is understood by nobody but themselves. The consequence of which has
been, that this nation is not known. With as profound
learning and as great ingenuity, as any people in Europe, they have been overlooked, because they were not known
and were situated among others more numerous and
powerful than they. I hope we shall take warning from
their example, and do every thing in our power to make
the language we speak, respectable throughout the world. Separated as we are from the kingdom of Great Britain,
we have not made war upon the English language, any
more than against the old English character. An academy for fixing and improving the English language,
would strike Great Britain with envy and all the rest of
the world with admiration.—The labors of such a society
would unite all America in the same language for thirty
millions of people to speak, by the middle of the nineteenth century.September 25, wrote again to Congress.—“There are
some persons in this republic who have been attentive to
this war, and know somewhat of the rise and progress of
the United States of America; but it is astonishing that
the number should be so small as it is. Even in this city
of Amsterdam, which is the most attentive to our affairs
and the best inclined towards us, there are few persons who
do not consider the American resistance as a desultory
rage of a few enthusiasts, without order, discipline, law
or government. There are scarcely any who have an
adequate idea of the numbers, the increasing population,
or the growing commerce of America.Upon my arrival here, some gentlemen were inquisitive
about our governments: I asked, if they had seen them
in print? I was answered no. Upon this I made it my
business to search in all the booksellers’ shops for a collection of American constitutions, which was published in
French two or three years ago, but could find only two
copies, which I presented to the gentlemen who made the
enquiries.Nothing would serve our cause more than having a
complete collection of all our American constitutions
correctly printed in English at Philadelphia, by order of
Congress, and sent to Europe as well as sold in America.
The Rhode-Island and Connecticut constitutions ought not to be omitted, although they have undergone no alteration, and it would be well to print the confederation,
in the same volume.This volume would be read by every body in Europe
who reads English and could obtain it, and some would
even learn English for the sake of reading it. It would
be translated into every language of Europe, and would
fix the opinion of our unconquerability, more than any
thing could, except driving the enemy wholly from the
United States.There has been nobody here, of sufficient information
and consideration, to turn the attention of the public towards our affairs—to communicate to the public, from
time to time, in a language that is understood, intelligence from England, France or America. But on the
contrary, there have been persons enough employed and
well paid by our enemies, to propagate misinformation,
misrepresentation and abuse.The ancient and intimate connection between the houses of Orange and Brunswick, the family alliances and
the vast advantages which the princes of Orange have derived, in erecting, establishing and perpetuating the hereditary Stadtholdership, against the inclination of the republican party: and the reliance which this family still
has upon the same connection to support it, have attached
the executive power of this government in such a manner
to England, that nothing but necessity could make a separation. On the contrary, the republican party, which
has heretofore been conducted by Barneveldt, Grotius,
the De Witts, and other immortal patriots, have ever
leaned towards an alliance with France, because she has
always favored the republican form of government in this
nation. All parties, however, agree, that England has
been always jealous and envious of the Dutch commerce, and
done it great injuries: that this country is more in the
power of France, if she were hostile, than of England;
and that her trade with France is of vastly greater value
than that with England. Yet England has more influence here than France. The Dutch, some of them at least, now see another commercial and maritime power
arising, with which it is their interest to form an early connection. All parties here see, that it is not their interest
that France and Spain should secure too many advantages in America, too great a share in her commerce, and
especially in the fisheries in the American seas. All parties too, see that it would be dangerous to the commerce
and even independence of the United Provinces, to have
America again under the dominion of England: And the
republicans see, or think they see, that a change in this
government and the loss of their liberties, would be the
consequence of it, too.Amidst all these conflicts of interests and parties, and
all these speculations, the British ambassador, with his
swarms of agents and emissaries, are busily employed in
propagating reports, in which they are much assisted by
those who are called Stadtholderians, and there has been
nobody here to contradict or explain any thing. This
should be the business in part of a minister plenipotentiary from Congress. Such a minister, however, would not
have it in his power to do it effectually, without frequent
and constant information from Congress.—This nation,
at present, is so ignorant of the strength, resources, commerce and constitutions of the United States; it has so
many doubts of our final success; so many suspicions of
our falling finally into the hands of France and Spain;
so many fears of offending the British ministry; the English ambassador; the great mercantile houses that are
very profitably employed by both; and above all, the
Stadtholder and his friends; that even a loan of money
will meet with every obstruction and discouragement possible. Such chimeras and many more are held up to
people, and influence their minds and conduct to such a
degree, that no man dares openly and publicly to disregard them.I hiave this day received an answer to some propositions
which I made last Saturday to a very respectable house,
declining to accept the trust proposed. I do not, however, despair. I still hope to obtain something; but I am fully persuaded, that without a commission of minister
plenipotentiary, and without time and care to lead the
public opinion into the truth, no man living will ever
succeed to any large amount. Those persons who wish
to lend us money, and are able to lend us any considerable sum, are the patriots, who are willing to risque British
and Stadtholderian resentment for the sake of extending
the commerce, strengthening the political interests, and
preserving the liberties of their country. They think,
that lending us money without forming a political connection with us, will not answer those ends. That cause
which rests on the shoulders of patriotism, in any part of
Europe, stands very insecurely: but in such a case, if
patriotism is left in a state of doubt, whether she ought
to sustain it, the cause must fall.Sept. 27, wrote to Dr. Franklin. "Mr. Samuel
Andrews, formerly of Boston, lately of Demarara, is going to Paris upon business respecting a vessel taken by the
French and carried into Martinico. He will lay before
you his papers, and hopes for your countenance in the
prosecution of his appeal, though he claims as a Dutchman, I have the honor to recommend him to your excellency’s notice.My affairs will oblige me to remain here, if Mr. Laurens should not arrive; and if he does it will be proper
for me to stay until I can communicate to him all I know
at least.I have often heard mentioned a letter from your excellency to the grand pensionary of Holland, near a year
ago. It is much esteemed here: but I cannot obtain a
sight of it: I should be glad to support the sentiments in
it, as far as I have heard them: but could do it to better
purpose if I had a copy of it, which if there is no material
objection I request or your excellency.What this republic will do, in the northern confederation, is a question that divides all parties. Neither Stadtholderians nor Republicans, neither Anglomanes nor
Francomanes are agreed. Time will show.”Sept. 28, wrote to Congress.  “On the fifth of
this month, the Barons of Wassenaar and Heekiren, ministers plenipotentiary of the states general, had their first
audience of the Empress of Russia, presented their letters
of credence and were graciously received. Wassenaar in
presenting his letters addressed the Empress in the following harangue.This is long and very complimentary on her project,
as great as it is just and equitable, the honor of which is
solely to her imperial majesty, &c. but at present I will
not copy it: nor the Empresses answer.October 2, 1780, wrote to Mr. Tracy, among other
things, “the English papers give out insurrections in
south America, on account of a new tax, and committees
of correspondence appointed a la Boston aise. Whether
this is true I know not: and whether it will be useful or
hurtful to us, if true, I am equally ignorant. I am not
apprehensive of any bad consequences to us. The elections in England have gone much in favor of the ministry,
and war will undoubtedly continue: whatever insinuations the Anglomanes may propagate among you."October 2, wrote to Mr. Jackson of Newburyport. “I
have long had it in contemplation to pay my respects to
you, but a wandering life and various avocations have
hitherto prevented me.I am very happy to find that our labours in convention
were not in vain. The constitution, as finished by the
convention and accepted by the people, is published in all
the public papers of Europe: the report of the committee having been published before. Both have been treated with much respect both in Europe and the other States
of America. The noble simplicity of your address to the
people is much admired.—The substitute for the governor’s negative is generally thought an amelioration: and
I must confess it is so wisely guarded that it has quite reconciled me.I want to hear of the elections: if these are made with
as much gravity, sobriety, wisdom and integrity as were
discovered in the convention, and among the people, in the whole course of this great work, posterity will be happy and prosperous. The first citizen will be one of two
whom we know. Whichever it may be, I wish him support and success. It is no light trust. However ambitious any man may be of it, whoever obtains this distinction, if he does his duty will find it an heavy burthen.—There are however other great trusts.—The Governor’s
office will be rendered more or less useful, according to
the characters that compose the Senate and the Council.
If the people are as prudent in the choice of these, as they
were in the choice of the convention, let the Governor be
almost what he will, he will not be able to do much harm.
He will be necessitated to do right.There is nothing which I dread so much as a division
of the republic into two great parties, each arranged under its leader, and concerting measures in opposition to
each other. This, in my humble apprehension, is to be
dreaded as the greatest political evil under our constitution. We cannot have a bad Governor, at present. We
may possibly have the best that might be found. But
we shall have a good one. One who means to do no
evil to his country, but all the good he can.The convention I shall ever recollect with veneration.
Among other things for bringing me acquainted with
several characters that I knew little of before, of which
number Mr. Jackson is one. I shall be much honored,
sir, if you will be so good as to write me the state of
things. There are more opportunities I think from your
port to Spain and Holland, than from any other.
				
					John Adams.
				
				